As filed with the Securities and Exchange Commission on December 26, 2012 Securities Act Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 (Check appropriate box or boxes) x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. Harvest Capital Credit Corporation (Exact name of Registrant as specified in its charter) 450 Park Avenue, Suite 500 New York, New York 10022 (Address of Principal Executive Offices) (212)906-3500 (Registrant’s Telephone Number, Including Area Code) Richard P. Buckanavage President and Chief Executive Officer Harvest Capital Credit Corporation 450 Park Avenue, Suite 500 New York, New York 10022 (Name and Address of Agent for Service) Copies to: Steven B. Boehm,Esq. Harry S. Pangas, Esq. Sutherland Asbill & Brennan LLP 700 Sixth Street, NW, Suite 700 Washington, DC 20001-3980 (202) 383-0100 (202) 637-3593– Facsimile APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. o It is proposed that this filing will become effective (check the appropriate box) oWhen declared effective pursuant to section8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Proposed Maximum Amount of Aggregate Registration Title of Securities Being Registered Offering Price(1)(2) Fee Common Stock, $0.001par value per share $ $ Includes the underwriters' option to purchase additional shares. Estimated pursuant to Rule457(o) solely for the purpose of determining the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the Securities and Exchange Commission declares our registration statement effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, dated, 2013 PRELIMINARY PROSPECTUS Shares Harvest Capital Credit Corporation Common Stock We are an externally managed, non-diversified, closed-end management investment company that intends to file an election to be regulated as a business development company under the Investment Company Act of 1940.Our investment objective is to generate both current income and capital appreciation by primarily making direct investments in the form of subordinated debt and, to a lesser extent, senior debt and minority equity investments in privately-held U.S. small to mid-sized companies. The companies in which we intend to invest will typically be highly leveraged, and, in most cases, our investments in such companies will not be rated by any rating agency.If such investments were rated, we believe that they would likely receive a rating below investment grade (i.e., below BBB or Baa), which is often referred to as “junk.” Indebtedness of below investment grade quality is regarded as having predominately speculative characteristics with respect to the issuer’s capacity to pay interest and repay principal. HCAP Advisors LLC will serve as our investment adviser and JMP Credit Advisors LLC as our administrator. In the formation transaction described in this prospectus, we will acquire Harvest Capital Credit LLC, a private investment fund that had approximately $million in investments as of, 2012.See “Formation Transaction” for more information. Further, in connection with the formation transaction, our investment adviser will change from Harvest Capital Strategies LLC to HCAP Advisors LLC, which is a wholly owned subsidiary of Harvest Capital Strategies LLC. Our investment adviser’s investment team will remain the same despite this formal change in the entity serving as our investment adviser. This is an initial public offering of our shares of common stock. All of the shares of common stock offered by this prospectus are being sold by us. Our shares of common stock have no history of public trading.We anticipate that the initial public offering price will be between $and $per share. We have applied to have our common stock approved for listing on the NASDAQ Capital Market under the symbol "HCAP." Based on an assumed initial public offering price of $per share (the mid-point of the range set forth in this prospectus), purchasers in this offering will experience immediate dilution of approximately $per share. See “Dilution” for more information. This prospectus contains important information you should know before investing in our common stock. Please read it before you invest and keep it for future reference. Upon completion of this offering, we will file annual, quarterly and current reports, proxy statements and other information about us with the Securities and Exchange Commission. This information will be available free of charge by contacting us at 450 Park Avenue, Suite 500, New York, New York 10022, Attention: Investor Relations, by accessing our website at http://www..com or by calling us at (212) 906-3500. The Securities and Exchange Commission maintains a website at http://www.sec.gov where such information is available without charge. We are an “emerging growth company” under the federal securities laws and will be subject to reduced public company reporting requirements. Investing in our common stock should be considered highly speculative and involves a high degree of risk. See “Risk Factors.” Shares of closed-end investment companies, including business development companies, frequently trade at a discount from their net asset value. If our shares trade at a discount to our net asset value, the risk of loss for purchasers in this offering may increase. Per Share Total Public offering price $ $ Sales load (underwriting discounts and commissions) $ $ Proceeds to us, before expenses (1) $ $ (1) We estimate that we will incur offering expenses of approximately $, or approximately $per share, in connection with this offering. All of these offering expenses will be borne indirectly by investors in this offering and will immediately reduce the net asset value of each investor’s shares. We estimate that the net proceeds to us after expenses will be approximately $, or approximately $per share. In addition, the underwriters may purchase up to an additionalshares of our common stock at the public offering price, less the sales load payable by us, to cover over-allotments, if any, within 30days from the date of this prospectus. If the underwriters exercise this option in full, the total sales load will be $, and total proceeds, before expenses, will be $. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the shares of common stock to purchasers on or about, 2013. JMP Securities The date of this prospectus is, 2013 TABLE OF CONTENTS SUMMARY 1 THE OFFERING 9 FEES AND EXPENSES 12 SELECTED FINANCIAL AND OTHER DATA 14 RISK FACTORS 15 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 29 USE OF PROCEEDS 30 DISTRIBUTIONS 31 FORMATION TRANSACTION 32 CAPITALIZATION 33 DILUTION 34 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 SENIOR SECURITIES 45 BUSINESS 46 PORTFOLIO COMPANIES 55 MANAGEMENT 57 PORTFOLIO MANAGEMENT 62 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 64 INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT 65 ADMINISTRATION AGREEMENT 71 LICENSE AGREEMENT 71 CONTROL PERSONS AND PRINCIPAL STOCKHOLDERS 72 DETERMINATION OF NET ASSET VALUE 73 DIVIDEND REINVESTMENT PLAN 75 DESCRIPTION OF CAPITAL STOCK 77 SHARES ELIGIBLE FOR FUTURE SALE 80 REGULATION 82 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 86 UNDERWRITING 92 CUSTODIAN, TRANSFER AGENT, DIVIDEND PAYING AGENT AND REGISTRAR 95 BROKERAGE ALLOCATIONS AND OTHER PRACTICES 95 LEGAL MATTERS 95 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 95 PRIVACY PRINCIPLES 95 WHERE YOU CAN FIND MORE INFORMATION 95 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus. We have not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. We will update this prospectus to reflect material changes only as required by law. i SUMMARY This summary highlights some of the information in this prospectus. It is not complete and may not contain all of the information that you may want to consider. You should read this entire prospectus carefully including the section entitled “Risk Factors.” As used in this prospectus, except as otherwise indicated, the terms: · “we,” “us,” “our” and the “Company” refer to Harvest Capital Credit LLC, a specialty finance company, for the periods prior to our consummation of the formation transaction described elsewhere in this prospectus, and refer to Harvest Capital Credit Corporationfor the periods after our consummation of the formation transaction; · the “investment adviser” and “HCAP Advisors” refer to HCAP Advisors LLC, our investment adviser, though for the periods prior to our consummation of the formation transaction, "investment adviser" refers to Harvest Capital Strategies LLC; · the “administrator” or “JMP Credit Advisors” refer to JMP Credit Advisors LLC, our administrator and a wholly owned subsidiary of JMP Group Inc.; and · “JMP Group” refers, collectively, to the activities and operations of JMP Group Inc. and its wholly- and majority- owned subsidiaries. Unless indicated otherwise or the context requires, all information in this prospectus assumes no exercise of the underwriters’ over-allotment option to purchase additional shares of our common stock. Our Company We are a specialty finance company that provides customized financing solutions to small to mid-sized companies.We generally target companies with annual revenues between $10 million and $100 million and annual EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) between $2 million and $20 million.Companies of this size are generally privately held and are less well known to traditional capital sources such as commercial and investment banks.In addition, we believe that the current lending environment presents a significant opportunity for our investment strategy, as the recent financial crisis has reduced competition in the lending industry while demand for credit among small and mid-sized private borrowers has increased.As a result, we believe this segment of the market offers favorable risk adjusted investment opportunities given its underserved nature relative to the larger company market. Our investment objective is to generate both current income and capital appreciation primarily by making direct investments in the form of subordinated debt and, to a lesser extent, senior debt and minority equity investments in privately-held U.S. small to mid-sized companies.The companies in which we intend to invest will typically be highly leveraged, and, in most cases, our investments in such companies will not be rated by any rating agency.If such investments were rated, we believe that they would likely receive a rating below investment grade (i.e., below BBB or Baa), which is often referred to as “junk.” Indebtedness of below investment grade quality is regarded as having predominately speculative characteristics with respect to the issuer’s capacity to pay interest and repay principal. While our primary investment focus is on making loans to, and selected equity investments in, privately-held U.S. small to mid-sized companies, we may also invest in other investments such as loans to larger, publicly-traded companies, high-yield bonds and distressed debt securities. In addition, we may also invest in debt and equity securities issued by collateralized loan obligation funds. To meet our investment objective, we seek to: · capitalize on our investment adviser’s strong relationships with financial intermediaries, entrepreneurs, financial sponsors, management teams, small and mid-sized companies, attorneys, accountants, investment bankers, commercial bankers and other investment referral sources throughout the U.S.; · benefit from the resources and relationships of JMP Group; · focus on transactions involving small and mid-sized companies which we believe offer higher yielding investment opportunities, lower leverage levels and other terms more favorable than transactions involving larger companies; · employ disciplined underwriting policies and rigorous portfolio management practices; · structure our investments to minimize risk of principal loss and achieve attractive risk-adjusted returns; and · leverage the skills and experience of our investment adviser. 1 Since we commenced investment operations in September 2011, and through September 30, 2012, we have originated $26.5 million of investments in eight portfolio companies primarily in directly originated transactions. For the ninemonths ended September 30, 2012, ourinvestment portfolio had a dollar-weighted average annualized yield of approximately 16.4%, including amortization of deferred debt origination fees and original issue discount. In addition, we held equity or warrants to purchase common stock infour portfolio companies. The following table summarizesour investments in portfolio companies as of September 30, 2012: Portfolio Company Investment Outstanding Principal Cost Fair Value Food Manufacturing Milk Specialties Global (1) Junior Secured Term Loan, due 12/24/2018 $ $ $ (14.50%; LIBOR + 13.00% with 1.50% LIBOR floor) Hand Tool Manufacturing Rostra Tool Company Junior Secured Subordinated Debt, due 12/15/2014 (>17.00%; 13.00% Cash/4.00% PIK or L+ 13.50%) Common Equity Warrants - (15.0% of fully diluted common equity) Heavy and Civil Engineering and Construction LNB Construction, Inc. Junior Secured Subordinated Debt, due 11/30/2014 (20.00%; 17.00% Cash/3.00% PIK) Options to Purchase Common Equity (16.5% of fully diluted common equity) Industrial Machinery Manufacturing Douglas Machines Corp. Junior Secured Subordinated Debt, due 4/6/2017 (16.00%; 12.50% Cash/3.50% PIK) Common Equity Warrants (2.0% of fully diluted common equity) Motor Vehicle Metal Stamping JD Norman Industries, Inc Junior Secured Subordinated Debt, due 10/31/16 (16.00%; 12.50% Cash/3.50% PIK) Pharmaceutical Merchant Wholesaler Insight Pharmaceuticals, LLC Junior Secured Term Loan, due 08/25/2017 (13.25%; LIBOR + 11.75% with 1.50% LIBOR floor) Safety Consulting Services Safety Services Acquisition Corp. Junior Secured Subordinated Debt, due 7/5/2017 (15.0%; 12.50% Cash/2.50% PIK) Common Equity (0.65% of fully diluted common equity) Software Publishing Blackboard Inc. Junior Secured Term Loan, due 04/04/2019 (11.50%; LIBOR + 10.00% with 1.50% LIBOR floor) Total Investments $ $ $ (1)Subsequent to September 30, 2012, Milk Specialties paid off our debt investment, totaling $2.0 million. We also earned a prepayment fee on the payoff of 3.8% or $75,959. 2 Subsequent to the quarter ended September 30, 2012, we funded two debt investments totaling $6.1 million and had one debt investment pay-off, totaling $2.0 million.As of September 30, 2012, our investment adviser had issued non-binding proposal letters for $23.4 million of investment commitments in six prospective portfolio companies. In addition, our investment adviser was evaluating an additional 16 companies representing approximately $63.2million in potential investment commitments.There is no guarantee that we will enter into any of the transactions currently being evaluated. We are an externally managed, non-diversified closed-end investment company that intends to elect to be treated as a business development company under the Investment Company Act of 1940, or the “1940 Act.” As a business development company, we will be required to comply with numerous regulatory requirements. We will be permitted to, and expect to, finance our investments using debt and equity. However, our ability to use debt is limited in certain significant respects. See “Regulation.” We intend to elect, effective as of December 31, 2013, to be treated for federal income tax purposes as a regulated investment company, or “RIC” under Subchapter M of the Internal Revenue Code, or “Code.” See “Material U.S. Federal Income Tax Considerations.” As a RIC, we generally will not have to pay corporate-level federal income taxes on any net ordinary income or capital gains that we distribute to our stockholders as dividends if we meet certain source-of-income and asset diversification requirements. Our principal executive offices are located at 450 Park Avenue, Suite 500, New York, New York 10022, and our telephone number is (212) 906-3500. We also have offices at 600 Montgomery Street, Suite 1700, San Francisco, CA, 94111 and 3440 Preston Ridge Road, Suite 350, Alpharetta, GA 30005. Our corporate website is located at http://www..com. Information on our website is not incorporated into or a part of this prospectus. JMP Group We were founded in September 2011 by certain members of our investment adviser and JMP Group, a full-service investment banking and asset management firm.JMP Group currently holds an equity interest in us and our investment adviser and, upon completion of this offering and the formation transaction, will be the lender under our $30 million secured revolving credit facility.JMP Group conducts its primary business activities through three wholly-owned subsidiaries: (i) Harvest Capital Strategies, LLC, an SEC-registered investment adviser with approximately $775 million in alternative assets under management that focuses on long-short equity hedge funds, middle-market lending and private equity, (ii) JMP Securities LLC, a full-service investment bank that provides equity research, institutional brokerage and investment banking services to growth companies and their investors, and (iii) JMP Credit Advisors LLC, our administrator that manages approximately $475 million in credit assets through its collateralized loan obligation.The shares of common stock of JMP Groupare traded on the New York Stock Exchange (NYSE: JMP). 3 Our Investment Adviser Our investment adviser’s investment team is led by two partners, Richard P. Buckanavage and Ryan T. Magee, who have an average of approximately 17 years of investment experience, and will be supported by JMP Group’s team ofinvestment professionals. We expect that our investment adviser will hire additional investment professionals, as necessary. In addition, our investment adviser expects to draw upon JMP Group’s over 10-year history in the investment management business and to benefit from the JMP Group investment professionals’ significant capital markets, trading and research expertise developed through investments indifferent industries and overcompanies in the United States. Prior to joining our investment adviser, Mr. Buckanavage, who is also our President and Chief Executive Officer, co-founded and served in executive roles at Patriot Capital Funding, Inc., a publicly-traded business development company, from 2003 to 2009, where he helped deploy over $520 million in investments to over 50 small and mid-sized companies throughout the U.S.Mr. Magee worked as a senior investment professional at Patriot Capital Funding with Mr. Buckanavage for five years.Throughout their careers as investors in private companies, Messrs. Buckanavage and Magee have gained significant experience in all aspects of finance, including transaction sourcing, credit analysis, transaction structuring, due diligence and portfolio management. In addition, our investment adviser has an investment committee that is responsible for approving all key investment decisions that are made by our investment adviser on our behalf. The members of the investment committee are Messrs. Buckanavage and Magee, as well as Joseph A. Jolson, the Chairman of our board of directors and the Chairman and Chief Executive Officer of JMP Group Inc.; Carter D. Mack, the President of JMP Group Inc.; and Bryan B. Hamm, the President of JMP Credit Advisors. The members of our investment committee have an average of 22 years of investment experience and collectively currently manage or oversee approximately $1.2 billion of assets, including alternative assets such as long-short equity hedge funds, middle-market lending, private equity, and one collateralized loan obligation. All key investment decisions made by our investment adviser on our behalf require the approval from three of the five members of the investment committee and must include the approval of both Messrs. Jolson and Buckanavage. Our Business Strategy Our investment objective is to generate both current income and capital appreciation primarily by making direct investments in the form of subordinated debt and, to a lesser extent, senior debt and minority equity investments.We plan to accomplish our investment objective by targeting investments in small and mid-sized U.S. private companies with annual revenues between $10 million and $100 million and EBITDA between $2 million and $20 million.We believe that transactions involving these size companies offer higher yielding investment opportunities, lower leverage levels and other terms more favorable than transactions involving larger companies. We have adopted the following business strategy to achieve our investment objective: Capitalize on our investment adviser’s extensive relationships with small to mid-sized companies, their private equity sponsors and intermediaries. Our investment adviser maintains extensive relationships with financial intermediaries, entrepreneurs, financial sponsors, management teams, small and mid-sized companies, attorneys, accountants, investment bankers, commercial bankers and other non-bank providers of capital throughout the U.S. who we expect will produce attractive investment opportunities for us.Our investment adviser has been the sole or lead originator in a majority of our completed investment transactions. Our investment adviser will also benefit from the resources and relationships of JMP Group, which maintains offices in San Francisco, CA; New York, NY; Chicago, IL; Atlanta, GA; Boston, MA; and Minneapolis, MN. Focus on an Underserved Market for Small to Mid-sized Companies. We believe that broad-based consolidation in the financial services industry coupled with operating margin and growth pressures have caused financial institutions to de-emphasize services to small to mid-sized companies in favor of larger corporate clients. We believe these factors have resulted in a lending market for small to mid-sized companies that is underserved and offers attractive risk-adjusted investment opportunities. Leverage the Skills of Our Experienced Investment Adviser. The principals of our investment adviser have an average of approximately 17 years of experience advising, investing in and lending to small and mid-sized companies and have been active participants in the primary leveraged credit markets. Throughout their careers, they have navigated various economic cycles as well as several market disruptions. We believe this experience and understanding allows them to select and structure better investments for us and to efficiently monitor and provide managerial assistance to our portfolio companies. 4 Apply Disciplined Underwriting Policies. Lending to small to mid-sized private companies requires in-depth due diligence and credit underwriting expertise, which the principals of our investment adviser have gained throughout their extensive careers.Our investment adviser has implemented disciplined and consistent underwriting policies in every transaction. These policies include a thorough analysis of each potential portfolio company’s competitive position, financial performance, management team, operating discipline, growth potential and industry considerations. We have adopted a guideline that we will generally refrain from investing more than 15% of our portfolio in any single industry sector. Maintain Rigorous Portfolio Management. The principals of our investment adviser have significant investing and board level experience with small to mid-sized companies and, as a result, we expect that our investment adviser will be a value-added partner to, and remain in close contact with, our portfolio companies.After investing in a company, our investment adviser will monitor each investment closely, typically receiving monthly, quarterly and annual financial statements, meeting face-to-face with our portfolio companies at least twice annually, as well as frequent informal communication with portfolio companies.In addition, all of our portfolio company investments contain financial covenants, and we obtain compliance certificates relating to those covenants quarterly from our portfolio companies. We believe that our investment adviser’s initial and ongoing portfolio review process will allow it to effectively monitor the performance and prospects of our portfolio companies. “Enterprise Value” Lending. We and our investment adviser take an enterprise value approach to the loan structuring and underwriting process. “Enterprise value” is the value that a portfolio company’s most recent investors place on the portfolio company or “enterprise.” The equity value of the enterprise is determined by multiplying (x) the number of shares of common stock of the portfolio company outstanding on the date of calculation, on a fully diluted basis (assuming the conversion of all outstanding convertible securities and the exercise of all outstanding options and warrants), by (y) the price per share paid by the most recent purchasers of equity securities of the portfolio company. We generally secure a subordinated lien and, to a lesser extent, senior secured lien position against the enterprise value of a portfolio company and generally our exposure is less than 65% of the enterprise value and we obtain pricing enhancements in the form of warrants and other fees that build long-term asset appreciation in our portfolio. “Enterprise value” lending requires an in-depth understanding of the companies and markets served. We believe the experience that our investment adviser possesses gives us enhanced capabilities in making these qualitative “enterprise value” evaluations, which we believe can produce a high quality loan portfolio with enhanced returns for our stockholders. Opportunity for Enhanced Returns. To enhance our loan portfolio returns, in addition to interest, we often obtain warrants to purchase the equity of our portfolio companies, as additional consideration for making loans. The warrants we obtain generally include a “cashless exercise” provision to allow us to exercise these rights without requiring us to make any additional cash investment. Obtaining warrants in our portfolio companies allows us to participate in the equity appreciation of our portfolio companies which we expect will enable us to generate higher returns for our investors.We may also make a direct equity investment in a portfolio companyin conjunction with an investment in a loan, which may provide us with additional equity upside in our investment.Furthermore, we seek to enhance our loan portfolio returns by obtaining ancillary structuring and other fees related to the origination, investment, disposition or liquidation of debt and investment securities. Market Opportunity We believe that a large and attractive market for subordinated and senior debt and equity investments in small to mid-sized companies exists, in part, because it is underserved by traditional sources of credit. In addition, we believe that this attractive investment environment will persist over the foreseeable future due to the lingering effects of the recent credit-market dislocation.We believe the credit crisis that began in 2007 and the subsequent exit from the small to mid-sized company lending market of traditional capital sources, such as commercial banks, finance companies, hedge funds and collateralized loan obligation funds, has resulted in an increase in opportunities for alternative funding sources. In addition, we believe that there continues to be less competition in our market and an increased opportunity for attractive risk-adjusted returns. The remaining lenders and investors in the current environment are requiring lower amounts of senior and total leverage, increased equity commitments and more comprehensive covenant packages than was customary in the years leading up to the credit crisis. We believe that the limited amount of capital available to small to mid-sized companies, coupled with the desire of these companies for flexible and partnership-oriented sources of capital, creates an attractive investment environment for us. We believe the following factors will continue to provide us with opportunities to grow and deliver attractive returns to stockholders. 5 The lower middle-market represents a large, underserved market. According to Dun & Bradstreet, there are approximately 123,000 small to mid-sized companies in the U.S., defined as companies with revenues between $10 million and $100 million. We believe that small to mid-sized companies, most of which are privately-held, are relatively underserved by traditional capital providers such as commercial banks, finance companies, hedge funds and collateralized loan obligation funds. Further, we believe that companies of this size generally are less leveraged relative to their enterprise value, as compared to larger companies with more financing options. Recent credit market dislocation for small to mid-sized companies has created an opportunity for attractive risk-adjusted returns.We believe the credit crisis that began in 2007 and the subsequent exit from the small to mid-sized company lending market of traditional capital sources, such as commercial banks, finance companies, hedge funds and collateralized loan obligation funds, has resulted in an increase in opportunities for alternative funding sources. Moreover, recent regulatory changes, including the Dodd-Frank Financial Reform Act and the introduction of new international capital and liquidity requirements under the Basel III Accords in addition to the continued ownership of legacy non-performing assets have significantly curtailed banks’ lending capacity. In response, we believe that many commercial lenders have de-emphasized their service and product offerings to small to mid-sized companies in favor of lending, managing capital markets transactions and providing other non-credit services to their larger customers. We expect bank lending to small to mid-sized companies to continue to be constrained for several years as Basel III rules phase in and rules and regulations are promulgated and interpreted under the Dodd-Frank Act. Large pools of uninvested private equity capital should drive future transaction velocity.According to Pitchbook, as of, 2012, there was approximately $billion of uninvested capital raised by private equity funds under $500 million in fund size with vintage years from 2005 to 2010.As a result, we expect that private equity firms will remain active investors in small to mid-sized company market. Private equity funds generally seek to leverage their investments by combining their equity capital with mezzanine debt and/or senior secured loans provided by other sources, and we believe that our investment strategy positions us well to partner with such private equity investors. Future refinancing activity is expected to create additional investment opportunities.A high volume of debt financings completed between the years 2005 and 2008 is expected to mature in the coming years. Based on Standard & Poor’s LCD middle-market statistics, the rate of middle-market debt maturities is expected to peak in 2012 and 2013 at an annual rate of $20 billion to $25 billion before beginning to recede. We believe that this maturity cliff is equally as prevalent in the small to mid-sized company market and that this supply of opportunities coupled with limited financing providers focused on small to mid-sized companies will continue to produce for us investment opportunities with attractive risk-adjusted returns. Our Investment Criteria We use the following criteria and guidelines in evaluating investment opportunities and constructing our portfolio. However, not all of these criteria and guidelines have been, or will be, met in connection with each of our investments. Value Orientation/Positive Cash Flow.We place a premium on analysis of business fundamentals from an investor’s perspective and have a distinct value orientation. We focus on companies with proven business models in which we can invest atreasonable multiples of operating cash flow. We also typically invest in companies with a history of profitability. We do not invest in start-up companies, “turn-around” situations or companies that we believe have unproven business plans. Experienced Management Teams with Meaningful Equity Ownership.We target portfolio companies that have management teams with significant relevant industry experience coupled with meaningful equity ownership. We believe management teams with these attributes are more likely to manage the companies in a manner that protects our debt investment and enhances the value of our equity investment. Niche Market Leaders with Defensible Market Positions.We invest in companies that have developed defensible and/or leading positions within their respective markets or market niches and are well positioned to capitalize on growth opportunities. We favor companies that demonstrate significant competitive advantages, which we believe help to protect their market position and profitability. Diversified Customer and Supplier Base.We prefer to invest in companies that have a diversified customer and supplier base. Companies with a diversified customer and supplier base are generally better able to endure economic downturns, industry consolidation and shifting customer preferences. Portfolio Diversification.We adhere to prudent limitations on sector concentrations, which serve to diversify our portfolio and help to mitigate the risks of an economic downturn in any particular industry sector.In addition, we seek to diversify our portfolio from a geographic and a single borrower concetrationperspective to mitigate the risk of an economic downturn in any particular part of the U.S or concentration risk with respect to a particular borrower. 6 Ability to Exert Meaningful Influence. We seek to target investment opportunities in which we are the lead/sole investor in our tranche and in which we can add value through rigorous portfolio management and exercising certain rights and remedies available to us when necessary. Private Equity Sponsorship.When feasible, we seek to invest in companies in conjunction with private equity sponsors who have proven capabilities in building value. We believe that a private equity sponsor can serve as a committed partner and advisor that will actively work with the company and its management team to meet company goals and create value. We assess a private equity sponsor’s commitment to a portfolio company by, among other things, the capital contribution it has made or will make in the portfolio company. Security Interest.We generally seek a first or second priority security interest in all of the portfolio company’s tangible and intangible assets as collateral for our debt investment, subject in some cases to permitted exceptions. Although we do not intend to operate as an asset-based lender, the estimated liquidation value of the assets, if any, collateralizing the debt securities that we hold is evaluated as a potential source of repayment. We evaluate both tangible assets, such as accounts receivable, inventory and equipment, and intangible assets, such as intellectual property, customer lists, networks and databases. Covenants.We seek to negotiate covenants in connection with our investments that afford our portfolio companies flexibility in managing their businesses, but also act as a tool to minimize our loss of capital. Such restrictions may include affirmative and negative covenants, default penalties, lien protection, change of control provisions and board rights, including either observation or participation rights. All of our investments have cross-default and material adverse change provisions as well as periodic financial reports and operating metrics and limit the portfolio company’s ability to incur additional debt, sell assets, engage in transactions with affiliates and consummate an extraordinary transaction, such as a merger, acquisition or recapitalization. In addition, we may require other performance or financial based covenants, as we deem appropriate. Exit strategy.We generally seek to invest in companies that we believe possess attributes that will provide us with the ability to exit our investments within a pre-established investment horizon. We expect to exit our investments typically through one of three scenarios: (i) the sale of the company resulting in repayment of all outstanding debt, (ii) the recapitalization of the company through which our loan is replaced with debt or equity from a third party or parties or (iii) the repayment of the initial or remaining principal amount of our loan then outstanding at maturity. In some investments, there may be scheduled amortization of some portion of our loan which would result in a partial exit of our investment prior to the maturity of the loan. Risk Factors The value of our assets, as well as the market price of our shares, will fluctuate. Our investments may be risky, and you may lose part of or all of your investment in us. Investing in our common stock involves other risks, including the following: • our dependence on key personnel of our investment adviser and our executive officers; • our ability to maintain or develop referral relationships; • our ability to manage our business effectively; • our use of leverage; • uncertain valuations of our portfolio investments; • competition for investment opportunities; • potential divergent interests of our investment adviser and our stockholders arising from our incentive fee structure; • actual and potential conflicts of interest with our investment adviser; • changes in interest rates; • the impact of a protracted decline in the liquidity of credit markets on our business and portfolio investments; 7 • fluctuations in our quarterly operating results; • our ability to qualify and maintain our qualification as a RIC and as a business development company; • risks associated with the timing, form and amount of any dividends or distributions; • changes in laws or regulations applicable to us; • the general economy and its impact on the industries in which we invest; • risks associated with investing in small to mid-sized companies. See “Risk Factors” beginning on pageand the other information included in this prospectus for additional discussion of factors you should carefully consider before deciding to invest in shares of our common stock. 8 THE OFFERING Common stock offered by us shares Over-allotment option shares Common stock to be outstanding immediately after this offering shares, excluding (i)shares of common stock issuable pursuant to the over-allotment option granted to the underwriters and (ii)warrants to purchase common stock. Proposed NASDAQ Capital Market symbol “HCAP” Use of proceeds We estimate that we will receive net proceeds from our sale of shares of common stock in this offering of approximately $million (approximately $million if the underwriters exercise their over-allotment option to purchase additional shares in full), assuming an initial public offering price of $per share (based on the mid-point of the range set forth on the cover of this prospectus), after deducting underwriting discounts and commissions and estimated offering expenses payable by us. We plan to use the net proceeds of this offering to make new investments in portfolio companies in accordance with our investment objective and strategies as described in this prospectus and for general working capital purposes. We will also pay operating expenses, including management and administrative fees, and may pay other expenses such as due diligence expenses of potential new investments, from the net proceeds of this offering. In addition, we may use a portion of the net proceeds of this offering to repay a portion of the indebtedness outstanding under our $30 million senior secured revolving credit facility with JMP Group. Pending such use, we will invest the remaining net proceeds of this offering primarily in cash, cash equivalents, U.S. government securities and other high-quality debt investments that mature in one year or less from the date of investment. See “Use of Proceeds.” Investment Advisory and Management Agreement We have entered into an investment advisory and management agreement with our investment adviser, under which our investment adviser, subject to the overall supervision of our board of directors, manages our day-to-day operations and provides investment advisory services to us.Our investment adviser will receive a fee for its services under the investment advisory and management agreement consisting of two components—a base management fee and an incentive fee.The base management fee will be calculated at an annual rate of 1.75% of our gross assets (which includes assets acquired with the use of leverage). The incentive fee will consist of two parts.The first part will be calculated and payable quarterly in arrears and will equal 20% of our pre-incentive fee net investment income that exceeds a 2% quarterly (8% annualized) hurdle rate, subject to a catch-up provision measured at the end of each fiscal quarter.The second part will be determined and payable in arrears as of the end of each calendar year (or upon termination of the investment advisory and management agreement, as of the termination date) and will equal 20% of our realized capital gains on a cumulative basis from inception through the end of each calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid capital gain incentive fees. Our investment adviser has agreed to waive its incentive fee for the year ending December 31, 2013 to the extent required to support a minimum annual dividend yield of 9% (to be paid on a monthly basis) based on our initial public offering price per share. The investment advisory and management agreement may be terminated by either party without penalty by delivering written notice to the other party upon not more than 60days’ written notice. See “Investment Advisory and Management Agreement.” 9 Administration Agreement We have entered into an administration agreement with JMP Credit Advisors, under which JMP Credit Advisors (or one of its affiliates) oversees our financial records, prepares reports to our stockholders, leases office space to us, provides us with equipment and office services and generally monitors the payment of our expenses and the performance of administrative and professional services rendered to us by others. We reimburse JMP Credit Advisors for its costs in providing these services. JMP Credit Advisors is affiliated with JMP Group.See “Administration Agreement.” Distributions In connection with certain RIC requirements described below in “—Taxation,” to the extent we have income available, we intend to distribute monthly dividends to stockholders beginning with our first full month after the completion of this offering. Our monthly distributions, if any, will be determined by our board of directors. Taxation We intend to elect to be treated, and intend to qualify thereafter, as a RIC under the Code, beginning with our first taxable year ending December 31, 2013. As a RIC, we generally will not have to pay corporate-levelU.S. federal income taxes on any net ordinary income or capital gains that we distribute to our stockholders. To obtain and maintain RIC tax treatment, we must distribute at least 90% of our net ordinary income and net short-term capital gains in excess of our net long-term capital losses, if any. See “Distributions” and “Material U.S. Federal Income Tax Considerations.” Borrowings Upon completion of this offering and the formation transaction, we will have $million of indebtedness outstanding under our $30 million senior secured revolving credit facility. We will borrow additional money or issue debt securities within the levels permitted by the 1940 Act when the terms and conditions available are favorable to long-term investing and well-aligned with our investment strategy and portfolio composition in an effort to increase returns to our common stockholders. Borrowing involves significant risks. See “Risk Factors.” Trading at a Discount Shares of closed-end investment companies frequently trade at a discount to their net asset value. The possibility that our shares may trade at a discount to our net asset value is separate and distinct from the risk that our net asset value per share may decline. Our net asset value immediately following this offering will reflect reductions resulting from the sales load and the amount of the organization and offering expenses paid by us. This risk may have a greater effect on investors expecting to sell their shares soon after completion of the public offering, and our shares may be more appropriate for long-term investors than for investors with shorter investment horizons. We cannot predict whether our shares will trade above, at or below net asset value. Dividend Reinvestment Plan We are adopting a dividend reinvestment plan for our stockholders. This will be an “opt out” dividend reinvestment plan. As a result, if we declare cash distributions, each stockholder’s cash distributions will be automatically reinvested in additional shares of our common stock unless they specifically “opt out” of our dividend reinvestment plan so as to receive cash distributions. Stockholders who receive distributions in the form of shares of common stock will be subject to the same federal income tax consequences as if they received their distributions in cash. See “Dividend Reinvestment Plan.” 10 Anti-Takeover Provisions Our certificate of incorporation and bylaws, as well as certain statutory and regulatory requirements, contain certain provisions that may have the effect of discouraging a third party from making an acquisition proposal for us. These anti-takeover provisions may inhibit a change in control in circumstances that could give the holders of our common stock the opportunity to realize a premium over the market price for our common stock. See “Description of Capital Stock.”In addition, our board of directors will be divided into three classes with the term of one class expiring at each annual meeting of stockholders. This structure is intended to provide us with a greater likelihood of continuity of management. A staggered board of directors also may serve to deter hostile takeovers or proxy contests, as may certain other measures we have adopted. See “Description of Capital Stock.” Dilution Based on an assumed initial public offering price of $per share (the mid-point of the range set forth on the cover of this prospectus), purchasers in this offering will experience immediate dilution of approximately $per share. See “Risk Factors— Risks Related to this Offering and our Common Stock— Investors in this offering will incur immediate dilution upon the closing of this offering” and “Dilution.” Available Information We have filed with the SEC a registration statement on FormN-2 under the Securities Act of 1933or the” Securities Act,” which contains additional information about us and the shares of our common stock being offered by this prospectus. After completion of this offering, we will be obligated to file periodic reports, proxy statements and other information with the SEC. This information will be available at the SEC’s public reference room at treet, NE, Washington,D.C. 20549. You may obtain information about the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website that contains such electronically filed information filed at http://www.sec.gov. Upon closing of this offering, we will maintain a website at http://www. .com and intend to make all of our annual, quarterly and current reports, proxy statements and other publicly filed information available, free of charge, on or through our website. You may also obtain such information by contacting us at 450 Park Avenue, Suite 500, New York, New York 10022, or by calling us at (212) 906-3500. Information contained on our website is not incorporated by reference into this prospectus, and you should not consider information contained on our website to be part of this prospectus. 11 FEES AND EXPENSES The following table is intended to assist you in understanding the costs and expenses that an investor in this offering will bear directly or indirectly. However, we caution you that some of the percentages indicated in the table below are estimates and may vary.The following table and example should not be considered a representation of our future expenses. Actual expenses may be greater or less than shown.Except where the context suggests otherwise, whenever this prospectus contains a reference to fees or expenses paid by “you” or “us” or that “we” will pay fees or expenses, stockholders will indirectly bear such fees or expenses as investors in the Company. Stockholder Transaction Expenses Sales Load (as a percentage of offering price) % Offering Expenses (as a percentage of offering price) % Dividend Reinvestment Plan Fees None Total Stockholder Transaction Expenses (as a percentage of offering price) % Annual Expenses (as a Percentage of Net Assets Attributable to Common Stock) Management Fee % Incentive Fees Payable Under the Investment Advisory and Management Agreement (20% of investment income and capital gains) % Interest Payments on Borrowed Funds % Other Expenses (estimated for the current fiscal year) % Total Annual Expenses (estimated) % The underwriting discounts and commissions with respect to shares sold in this offering, which are one-time fees to the underwriters in connection with this offering, are the only sales load being paid in connection with this offering. Amount reflects estimated offering expenses of approximately $million. The expenses of the dividend reinvestment plan are included in “Other Expenses.” See “Dividend Reinvestment Plan.” Our base management fee under the investment advisory and management agreement is based on our gross assets, which includes assets acquired using leverage. The management fee referenced in the table above is based on $million of gross assets and $million of net assets, which reflects our gross assets and net assets on a pro forma basis after giving effect to this offering and the consummation of the formation transaction. See “Investment Advisory and Management Agreement.” The incentive fee consists of two parts: The first part, which is payable quarterly in arrears, will equal 20% of the excess, if any, of our “Pre-Incentive Fee Net Investment Income” over a 2% quarterly (8% annualized) hurdle rate and a “catch-up” provision measured as of the end of each calendar quarter. Under this provision, in any calendar quarter, our investment adviser receives no incentive fee until our net investment income equals the hurdle rate of 2% but then receives, as a “catch-up,” 100% of our pre-incentive fee net investment income with respect to that portion of such pre-incentive fee net investment income, if any, that exceeds the hurdle rate but is less than 2.50%. The effect of this provision is that, if pre-incentive fee net investment income exceeds 2.50% in any calendar quarter, our investment adviser will receive 20% of our pre-incentive fee net investment income as if a hurdle rate did not apply. The first part of the incentive fee will be computed and paid on income that may include interest that is accrued but not yet received in cash. The second part of the incentive fee will equal 20% of our “Incentive Fee Capital Gains,” if any, which will equal our realized capital gains on a cumulative basis from inception through the end of each calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid capital gain incentive fees. The second part of the incentive fee will be payable, in arrears, at the end of each calendar year (or upon termination of the investment advisory and management agreement, as of the termination date), commencing with the year ending December31, 2013. The Company will record an expense accrual relating to the second part of the incentive fee payable by the Company to its investment adviser when the unrealized gains on its investments exceed all realized capital losses on its investments given the fact that a capital gains incentive fee would be owed to the investment adviser if the Company were to liquidate its investment portfolio at such time.The actual incentive fee payable to the Company’s investment adviser related to capital gains will be determined and payable in arrears at the end of each fiscal year and will include only realized capital gains for the period. We intend to continue to borrow funds from time to time to make investments to the extent we determine that the economic situation is conducive to doing so. The costs associated with any outstanding indebtedness are indirectly borne by our investors. Upon completion of this offering and the formation transaction, we will have $ million outstanding under our $30 million senior secured credit facility. The table assumes: (a) that we borrow for investment purposes up to an amount equal to % of our average total assets (average borrowing of $ million out of average total assets of $ million) and (b) that the interest expense, the unused fee and the one-year portion of the aggregate structuring fee is $ million, based on estimated amounts for our first fiscal year. We may also issue preferred stock, subject to our compliance with applicable requirements under the 1940 Act. We do not, however, anticipate issuing preferred stock during the 12 months following our initial public offering. “Total annual expenses” as a percentage of net assets attributable to common stock are higher than the total annual expenses percentage would be for a company that is not leveraged. We borrow money to leverage our net assets and increase our total assets. The SEC requires that the “Total annual expenses” percentage be calculated as a percentage of net assets (defined as total assets less indebtedness and after taking into account any incentive fees payable during the period), rather than the total assets, including assets that have been funded with borrowed monies. The reason for presenting expenses as a percentage of net assets attributable to common stockholders is that our common stockholders bear all of our fees and expenses. 12 Example The following example demonstrates the projected dollar amount of total cumulative expenses that would be incurred over various periods with respect to a hypothetical investment in our common stock. In calculating the following expense amounts, we have assumed that our borrowings and annual operating expenses remain at the levels set forth in the table above, and that you would pay a sales load of% (the underwriting discount to be paid by us with respect to common stock sold by us in this offering). 1Year 3Years 5Years 10Years You would pay the following expenses on a $1,000 investment, assuming a 5% annual return $ While the example assumes, as required by the applicable rules of the SEC, a 5% annual return, our performance will vary and may result in a return greater or less than 5%. The incentive fee under our investment advisory and management agreement is unlikely to be significant assuming a 5% annual return and is not included in the example. If we achieve sufficient returns on our investments, including through the realization of capital gains, to trigger an incentive fee of a material amount, our distributions to our common stockholders and our expenses would likely be higher. See “Investment Advisory and Management Agreement— Examples of Incentive Fee Calculation” for additional information regarding the calculation of incentive fees. In addition, while the example assumes reinvestment of all distributions at net asset value, participants in our dividend reinvestment plan will receive a number of shares of our common stock, determined by dividing the total dollar amount of the distribution payable to a participant by the greater of (a)the current net asset value per share of our common stock and (b)95% of the market price per share of our common stock at the close of trading on the payment date fixed by our board of directors. 13 SELECTED FINANCIAL AND OTHER DATA Harvest Capital Credit LLC is considered to be our predecessor for accounting purposes and its financial statements are our historical financial statements. We have derived the selected historical balance sheet information for the period from September6, 2011 (Commencement of Operations) through December31, 2011 from Harvest Capital Credit LLC’s financial statements included elsewhere in this prospectus, which were audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm. We have derived the selected historical financial data as of September30, 2012 and for the nine months ended September30, 2012 from the unaudited financial statements of Harvest Capital Credit LLC included elsewhere in this prospectus. The unaudited interim financial statements include all adjustments, consisting of normal and recurring items that we consider necessary for a fair presentation of the financial position and results of operations for the unaudited periods. The interim results of operations are not necessarily indicative of operations for a full fiscal year. Due to the commencement of our operations in September 2011, we cannot provide a comparison of the nine months ended September 30, 2012, relative to the same nine month period in 2011. The financial and other information below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements included elsewhere in this prospectus. Nine Months Ended September 30, 2012 September 6, 2011 (Commencement of Operations) through December 31, 2011 Statement of Operations Data: Interest income $ $ Other income - Net investment income (loss) ) Net unrealized appreciation (depreciation) of investments ) Net income (loss) ) Other Data: Dollar-weighted average annualized yield (1) % % Number of portfolio companies at period end 8 3 Per Share: Earnings per common unit (basic) $ $ ) Earnings per common unit (diluted) $ $ ) Net investment income per unit (basic) $ $ ) Net investment income per unit (diluted) $ $ ) Dividends declared per common unit (basic) $ $ As of September 30, 2012 As of December 31, 2011 Balance Sheet Data: Investments at fair value $ $ Cash and cash equivalents Total assets Borrowings Total liabilities Mezzanine equity Total members' equity Throughout this prospectus, the dollar-weighted average yield oninvestments is computed as the (a)total annualizedinterestdivided by (b)the weighted average cost of the debt investments. 14 RISK FACTORS Investing in our common stock involves a high degree of risk. Before you invest in our common stock, you should be aware of various risks, including those described below. You should carefully consider these risks, together with all of the other information included in this prospectus, before you decide whether to make an investment in our common stock. The risks set forth below are not the only risks we face. If any of the following risks occur, our business, financial condition and results of operations could be materially adversely affected. In such case, our net asset value and the value of our common stock could decline, and you may lose all or part of your investment. We are a new company with limited operating history, and as a result, you will have a limited basis on which to evaluate our ability to achieve our business objective. We were formed in February 2011 and commenced operations in September 2011. As a result, we are subject to all of the business risks and uncertainties associated with any new business, including the risk that we will not achieve our investment objective and that the value of your investment could decline substantially. We are dependent upon our investment adviser’s key personnel for our future success. Our day-to-day investment operations will be managed by our investment adviser.As a result, we will depend on the diligence, skill and network of business contacts of the principals of our investment adviser.These individuals have critical industry experience and relationships that we will rely on to implement our business plan. If our investment adviser loses the services of these individuals, we may not be able to operate our business as we expect, and our ability to compete could be harmed, which could cause our operating results to suffer.In addition, we can offer no assurance thatHCAP Advisorswill remain our investment adviser. The investment professionals of our investment adviser may in the future become affiliated with entities engaged in business activities similar to those intended to be conducted by us, and may have conflicts of interest in allocating their time. We expect that these investment professionals will dedicate a significant portion of their time to our investment activities; however, they may in the future engage in other business activities which could divert their time and attention from our investment activities. Our business model depends to a significant extent upon strong referral relationships of the principals of our investment adviser, and their inability to maintain or develop these relationships, as well as the failure of these relationships to generate investment opportunities, could adversely affect our business. We expect that the principals of our investment adviser will maintain their relationships with financial institutions, private equity and other non-bank investors, investment bankers, commercial bankers, attorneys, accountants and consultants, and we will rely to a significant extent upon these relationships to provide us with potential investment opportunities. If the principals of our investment adviser fail to maintain their existing relationships or develop new relationships with other sponsors or sources of investment opportunities, we will not be able to grow our investment portfolio.In addition, individuals with whom the principals of our investment adviser have relationships are not obligated to provide us with investment opportunities, and, therefore, there is no assurance that such relationships will generate investment opportunities for us. Our financial condition and results of operations will depend on our ability to manage our business and our future growth effectively. Our ability to achieve our investment objective will depend on our ability to manage and grow our business.This will depend, in turn, on our investment adviser’s ability to identify, invest in and monitor companies that meet our investment criteria. Accomplishing this result on a cost-effective basis will be largely a function of our investment adviser’s structuring and execution of the investment process, its ability to provide competent, attentive and efficient services to us and our access to financing on acceptable terms.The principals of our investment adviser will have substantial responsibilities under the investment advisory and management agreement.Such demands on their time may distract them or slow our rate of investment.In order to grow, our investment adviser will need to hire, train, supervise and manage new employees.However, we can offer no assurance that any such employees will contribute effectively to the work of our investment adviser. Any failure to manage our future growth effectively could have a material adverse effect on our business, financial condition and results of operations. 15 We provide debt and equity capital primarily to small and mid-sized companies, which may present a greater risk of loss than providing debt and equity capital to larger companies. Our portfolio will consist primarily of debt and equity investments in small and mid-sized companies.Compared to larger companies, small and mid-sized companies generally have more limited access to capital and higher funding costs, may be in a weaker financial position and may need more capital to expand, compete and operate their business.In addition, many small and mid-sized companies may be unable to obtain financing from the public capital markets or other traditional sources, such as commercial banks, in part because loans made to these types of companies entail higher risks than loans made to companies that have larger businesses, greater financial resources or are otherwise able to access traditional credit sources on more attractive terms. A variety of factors may affect the ability of borrowers to make scheduled payments on loans, including failure to satisfy financial targets and covenants, a downturn in a borrower’s industry or changes in the economy in general. In addition, investing in small and mid-sized companies in general involves a number of significant risks, including that small and mid-sized companies: · may have limited financial resources and may be unable to meet their obligations under their debt securities that we hold, which may be accompanied by a deterioration in the value of any collateral and a reduction in the likelihood of us realizing any guarantees we may have obtained in connection with our investment; · typically have shorter operating histories, narrower product lines and smaller market shares than larger businesses, which tend to render small and mid-sized companies more vulnerable to competitors’ actions and market conditions, as well as general economic downturns; · are more likely to depend on the management talents and efforts of a small group of persons; therefore, the death, disability, resignation or termination of one or more of these persons could have a material adverse impact on our portfolio company and, in turn, on us; · generally have less predictable operating results, may be engaged in rapidly changing businesses with products subject to a substantial risk of obsolescence, and may require substantial additional capital to support their operations, finance expansion or maintain their competitive position; · may from time to time be parties to litigation and our executive officers, directors and our investment adviser may, in the ordinary course of business, be named as defendants in litigation arising from our investments in the portfolio companies; · may have difficulty accessing the capital markets to meet future capital needs, which may limit their ability to grow or to repay their outstanding indebtedness upon maturity; and · may be particularly vulnerable to changes in customer preferences and market conditions, depend on a limited number of customers, and face intense competition, including from companies with greater financial, technical, managerial and marketing resources. Any of these factors or changes thereto could impair a small and mid-sized company’s financial condition, results of operation, cash flow or result in other adverse events, such as bankruptcy, any of which could limit a borrower’s ability to make scheduled payments on our loans.This, in turn, could result in losses in our loan portfolio and a decrease in our net interest income and net asset value. There may be uncertainty as to the value of our portfolio investments. Substantially all of our portfolio investments will be in the form of securities that are not publicly traded. The fair value of securities and other investments that are not publicly traded may not be readily determinable. We will value these securities at fair value as determined in good faith by our board of directors and in accordance with generally accepted accounting principles in the United States, or “GAAP.” Our board of directors will utilize the services of independent valuation firms to aid it in determining the fair value of these securities. The factors that may be considered in fair value pricing our investments include the nature and realizable value of any collateral, the portfolio company’s ability to make payments and its earnings, the markets in which the portfolio company does business, comparison to publicly traded companies, discounted cash flow, enterprise valueand other relevant factors. Because such valuations, and particularly valuations of private securities and private companies, are inherently uncertain, they may fluctuate over short periods of time and may be based on estimates, our determinations of fair value may differ materially from the values that would have been used if a ready market for these securities existed. Our net asset value could be adversely affected if our determinations regarding the fair value of our investments were materially higher than the values that we ultimately realize upon the disposal of such securities. 16 We may experience fluctuations in our operating results. We could experience fluctuations in our operating results due to a number of factors, including the interest rate payable on the debt securities we acquire, the default rate on such securities, the level of our expenses, variations in and the timing of the recognition of realized and unrealized gains or losses, the degree to which we encounter competition in our markets and general economic conditions. As a result of these factors, results for any period should not be relied upon as being indicative of performance in future periods. There may be significant potential conflicts of interest in the future which could impact our investment returns. The investment professionals of our investment adviser may in the future serve as officers, directors, principals, portfolio managers or advisers of or to entities that operate in the same or a related line of business as we do or of investment funds, accounts or vehicles managed by our investment adviser or its affiliates.Accordingly, they may in the future have obligations to investors in those funds, accounts or vehicles, the fulfillment of which obligations might not be in the best interests of us or our stockholders.We also note that any investment fund, account or vehicle managed by our investment adviser or its affiliates in the future may have overlapping investment objectives with our own and, accordingly, may invest in asset classes similar to those targeted by us.We intend to co-invest with investment funds, accounts and vehicles managed by our investment adviser where doing so is consistent with our investment strategy as well as applicable law and SEC staff interpretations. Without an exemptive order from the SEC (as described below), we generally will only be permitted to co-invest with such investment funds, accounts and vehicles when the only term that is negotiated is price.When we invest alongside other investment funds, accounts and vehicles managed by our investment adviser, we expect to make such investments consistent with our investment adviser’s allocation policy, which generally requires that each co-investment opportunity be allocated between us and the other investment funds, accounts and vehicles managed by our investment adviser pro rata based on each entity’s capital available for investment, as determined by our investment adviser.We expect that available capital for our investments will be determined based on the amount of cash on-hand, liquidity available under our financing arrangements, including the borrowing capacity under the credit facility with JMP Group, existing commitments and reserves, if any, the targeted leverage level, targeted asset mix and diversification requirements and other investment policies and restrictions set by our board of directors or as imposed by applicable laws, rules, regulations or interpretations. In situations where co-investment alongside other investment funds, accounts and vehicles managed by our investment adviser is not permitted or appropriate, such as when there is an opportunity to invest in different securities of the same issuer, our investment adviser will need to decide whether we or such other entity or entities will proceed with the investment.Our investment adviser will make these determinations based on its policies and procedures, which generally require that such opportunities be offered to eligible accounts on an alternating basis that will be fair and equitable over time.Although our investment adviser will endeavor to allocate investment opportunities in a fair and equitable manner in such event, it is possible that we may not be given the opportunity to participate in certain investments made by such other funds that are consistent with our investment objective. We will need to obtain exemptive relief from the SEC in order to co-invest with such affiliated investment vehicles in some circumstances.If we apply for such relief, there are no assurances that we will receive the requested relief, and any such order will be subject to certain terms and conditions.As a result, our investment adviser may in the future face conflicts in the allocation of investment opportunities as between us and such other entities. A conflict of interest may arise with respect to our investment adviser’s actions under our $30 million secured revolving credit facility given that the lender under the credit facility is JMP Group, which has significant influence over our investment adviser. Upon completion of this offering and the formation transaction, we will have a $30 million secured revolving credit facility with JMP Group.As a result, our investment adviser may face conflicts of interests in connection with making business decisions for us, including investment decisions, to the extent that such decisions would negatively impact JMP Group rights under the credit facility.This conflict could be exacerbated by the fact that Messrs. Jolson and Mack are officers and directors of JMP Group and thus have fiduciary obligations to its shareholders as well as our own. In addition, our investment adviser may face conflicts of interests in connection with seeking waivers or concessions under the credit facility on our behalf given that the lender under the credit facility is an affiliate of JMP Group.Moreover, the results of any negotiations regarding such waivers or concessions may not be as favorable to us as if they had been negotiated with an unaffiliated third party.Our investment adviser may also choose not to enforce, or to enforce less vigorously, our rights and remedies under the credit facility. Finally, we have entered into an investment advisory and management agreement with our investment adviser that provides that for its receipt of a management fee from us that will be based on the value of our gross assets.Because the management fee will be based on the value of our gross assets, our investment adviser will benefit when we incur debt or use leverage. This fee structure may discourage JMP Group from taking prudent lending actions with respect to the secured revolving credit facility, including not limiting our ability to borrow under the secured revolving credit facility when it may be in our best interest for us not to be able to do so, because of the benefit that additional borrowings will have on the management fee payable by us to our investment adviser under the investment advisory and management agreement. Our ability to borrow under our $30 million secured revolving credit facility depends, in part, on the availability of funds to JMP Group under a similar credit facility with a third-party lender. In order to provide uswith our $30 million secured revolving credit facility, JMP Groupamended its credit facility with a third party lender to include a revolving line of credit in an aggregate principal amount of up to $30 million, which, subject to certain terms and conditions, will provide JMP Group the funding to make the loans under our $30 million secured revolving credit facility. A default by JMP Group under its credit facility, which results in the acceleration of the debt thereunder, will constitute a default by us under our credit facility. Similarly, we may be unable to borrow under our credit facility during the revolving period if JMP Groupis restricted from borrowing under its credit facility or if proceeds thereunder are otherwise unavailable for lending to us. 17 Our incentive fee may induce our investment adviser to pursue speculative investments. The incentive fee payable by us to our investment adviser may create an incentive for our investment adviser to pursue investments on our behalf that are risky or more speculative than would be the case in the absence of such compensation arrangement. Our investment adviser will receive the incentive fee based, in part, upon net capital gains realized on our investments. Unlike that portion of the incentive fee based on income, there is no hurdle rate applicable to the portion of the incentive fee based on net capital gains. As a result, the investment adviser may have a tendency to invest more capital in investments that are likely to result in capital gains as compared to income producing securities. Such a practice could result in our investing in more speculative securities than would otherwise be the case, which could result in higher investment losses, particularly during economic downturns. The incentive fee payable by us to our investment adviser also may induce it to invest on our behalf in instruments that have a deferred interest feature, such as PIK interest. Under these investments, we would accrue the interest over the life of the investment but would not receive the cash income from the investment until the end of the investment’s term, if at all. Our net investment income used to calculate the income portion of our incentive fee, however, includes accrued interest. Thus, a portion of the incentive fee would be based on income that we have not yet received in cash and may never receive in cash if the portfolio company is unable to satisfy such interest payment obligation to us. While we may make incentive fee payments on income accruals that we may not collect in the future and with respect to which we do not have a formal “claw back” right against our investment adviser per se, the amount of accrued income written off in any period will reduce the income in the period in which such write-off was taken and thereby reduce or have the effect of eliminatingsuch period’s incentive fee payment. However, in light of the 2% quarterly hurdle rate relating to the income incentive fee payable to our investment adviser, the reduction in such period’s income incentive fee may not correlate perfectly with the benefit, if any, previously received by the investment adviser with respect to the income incentive fee at the time of the accrual of such income. Finally, the fact that theincentive fee payable to our investment adviser is calculated based on a percentage of our return on invested capital may encourage our investment adviser to use leverage to increase the return on our investments. Under certain circumstances, the use of leverage may increase the likelihood of default, which would impair the value of our common stock. Changes in laws or regulations governing our operations may adversely affect our business. We and our portfolio companies will be subject to laws and regulations at the local, state and federal levels. These laws and regulations, as well as their interpretation, may be changed from time to time. Accordingly, any change in these laws or regulations could have a material adverse effect on our business. We are an “emerging growth company” and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our shares of common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012, or the “JOBS Act”, and we intend to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act of 2002. We cannot predict if investors will find shares of our common stock less attractive because we will rely on these exemptions. If some investors find our shares of common stock less attractive as a result, there may be a less active trading market for our shares and our share price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act, for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards, which may make it more difficult for investors and securities analysts to evaluate us since our financial statements may not be comparable to companies that comply with public company effective dates and may result in less investor confidence.We will remain an emerging growth company until the earlier of (a)the last day of the fiscal year (i)following the fifth anniversary of the completion of this offering, (ii)in which we have total annual gross revenue of at least $1billion, or (iii)in which we are deemed to be a large accelerated filer, which means the market value of our common stock that is held by non-affiliates exceeds $700million as of the prior June30th, and (b)the date on which we have issued more than $1billion in non-convertible debt during the prior three-year period. If we fail to maintain an effective system of internal control over financial reporting, we may not be able to accurately report our financial results or prevent fraud. As a result, stockholders could lose confidence in our financial and other public reporting, which would harm our business and the trading price of our common stock. Effective internal controls over financial reportingare necessary for us to provide reliable financial reports and, together with adequate disclosure controls and procedures, are designed to prevent fraud. Any failure to implement required new or improved controls, or difficulties encountered in their implementation could cause us to fail to meet our reporting obligations. In addition, any testing by us conducted in connection with Section404 of the Sarbanes-Oxley Act, or the subsequent testing by our independent registered public accounting firm (when undertaken, as noted below), may reveal deficiencies in our internal control over financial reporting that are deemed to be material weaknesses or that may require prospective or retroactive changes to our financial statements or identify other areas for further attention or improvement. Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. 18 We will be required to disclose changes made in our internal control on financial reporting on a quarterly basis and our management will be required to assess the effectiveness of these controls annually. However, for as long as we are an “emerging growth company” under the recently enacted JOBS Act, our independent registered public accounting firm will not be required to attest to the effectiveness of our internal control over financial reporting pursuant to Section404. We could be an emerging growth company for up to five years.An independent assessment of the effectiveness of our internal controls could detect problems that our management’s assessment might not. Undetected material weaknesses in our internal controls could lead to financial statement restatements and require us to incur the expense of remediation. Our status as an “emerging growth company” under the JOBS Act may make it more difficult to raise capital as and when we need it. Because of the exemptions from various reporting requirements provided to us as an “emerging growth company” and because we will have an extended transition period for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. Because we borrow money in connection with our investment activities, the potential for gain or loss on amounts invested in us is magnified and may increase the risk of investing in us. Borrowings, also known as leverage, magnify the potential for gain or loss on invested equity capital. As we use leverage to partially finance our investments, you will experience increased risks associated with investing in our common stock.If the value of our assets increases, then leveraging would cause the net asset value attributable to our common stock to increase more sharply than it would have had we not utilized leverage. Conversely, if the value of our assets decreases, leveraging would cause net asset value to decline more sharply than it otherwise would have had we not utilized leverage. Similarly, any increase in our income in excess of interest payable on the borrowed funds would cause our net investment income to increase more than it would without the leverage, while any decrease in our income would cause our net investment income to decline more sharply than it would have had we not borrowed. Such a decline could negatively affect our ability to make distributions to our stockholders. Upon completion of this offering and the formation transaction, we will have $million of outstanding indebtedness, which will have a weighted average annualized interest cost of% for the nine months endedSeptember 30, 2012. In order for us to cover these annualized interest payments on indebtedness, we must achieve annual returns on our assets of at least%. Illustration. The following table illustrates the effect of leverage on returns from an investment in our common stock assuming various annual returns, net of expenses. The calculations in the table below are hypothetical and actual returns may be higher or lower than those appearing below. Assumed Return on Our Portfolio (net of expenses) -10% -5% 0% 5% 10% C Corresponding return to stockholder % Changes in interest rates may affect our cost of capital and net investment income. We leverage our investments with borrowed money and plan to continue doing so.As a result our net investment income will depend, in part, upon the difference between the rate at which we borrow funds and the rate at which we invest those funds. Thus, we can offer no assurance that a significant change in market interest rates will not have a material adverse effect on our net investment income in the event we use debt to finance our investments. 19 Provisions of the Delaware General Corporation Law and our certificate of incorporation and bylaws could deter takeover attempts and have an adverse impact on the price of our common stock. The Delaware General Corporation Law and our certificate of incorporation and bylaws contain provisions that may have the effect of discouraging, delaying or making difficult a change in control of our company or the removal of our incumbent directors. The existence of these provisions, among others, may have a negative impact on the price of our common stock and may discourage third-party bids for ownership of our company. These provisions may prevent any premiums being offered to you for our common stock. The investment advisory and management agreement with our investment adviser and the administration agreement with our administrator were not negotiated on an arm’s length basis and may not be as favorable to us as if they had been negotiated with an unaffiliated third party. The investment advisory and management agreement with our investment adviser and the administration agreement with our administrator were negotiated between related parties.Consequently, their terms, including fees payable to our investment adviser, may not be as favorable to us as if they had been negotiated with an unaffiliated third party.In addition, we may choose not to enforce, or to enforce less vigorously, our rights and remedies under these agreements because of our desire to maintain our ongoing relationship with JMP Group and its respective affiliates. Our board of directors may change our investment objective, operating policies and strategies without prior notice or stockholder approval. Our board of directors has the authority to modify or waive certain of our operating policies and strategies without prior notice and without stockholder approval. However, absent stockholder approval, we may not change the nature of our business so as to cease to be, or withdraw our election as, a business development company. We cannot predict the effectany changes to our current operating policies and strategies would have on our business, operating results and value of our securities. Nevertheless, the changes may adversely affect our business and affect our ability to make distributions. The involvement of our investment adviser’s investment professionals in our valuation process may create conflicts of interest. Our portfolio investments are generally not in publicly traded securities. As a result, the values of these securities are not readily available. We value these securities at fair value as determined in good faith by our board of directors. In connection with that determination, investment professionals from our investment adviser prepare portfolio company valuations based upon the most recent portfolio company financial statements available and projected financial results of each portfolio company. The participation of our investment adviser’s investment professionals in our valuation process could result in a conflict of interest as our investment adviser’s management fee is based on our gross assets. Our investment adviser has the right to resign on 60 days’ notice, and we may not be able to find a suitable replacement within that time, resulting in a disruption in our operations that could adversely affect our financial condition, business and results of operations. Our investment adviser has the right, under the investment advisory and management agreement, to resign at any time upon not less than 60 days’ written notice, whether we have found a replacement or not. If our investment adviser resigns, we may not be able to find a new investment adviser or hire internal management with similar expertise and ability to provide the same or equivalent services on acceptable terms within 60 days, or at all. If we are unable to do so quickly, our operations are likely to experience a disruption, our financial condition, business and results of operations as well as our ability to pay distributions are likely to be adversely affected and the market price of our shares may decline. In addition, the coordination of our internal management and investment activities is likely to suffer if we are unable to identify and reach an agreement with a single institution or group of executives having the expertise possessed by our investment adviser and its affiliates. Even if we are able to retain comparable management, whether internal or external, the integration of such management and their lack of familiarity with our investment objective may result in additional costs and time delays that may adversely affect our financial condition, business and results of operations. 20 Economic recessions or downturns could impair our portfolio companies and harm our operating results. Many of our portfolio companies will be susceptible to economic slowdowns or recessions and may be unable to repay our loans during such periods.Therefore, our non-performing assets will likely increase and the value of our portfolio will likely decrease during these economic conditions.Adverse economic conditions also may decrease the value of collateral securing some of our loans and the value of our equity investments.Further, economic slowdowns or recessions could lead to financial losses in our portfolio and a decrease in revenues, net income and assets. Unfavorable economic conditions also could increase our funding costs, limit our access to the capital markets or result in a decision by lenders not to extend credit to us. These events could prevent us from increasing investments and harm our operating results. A portfolio company’s failure to satisfy financial or operating covenants imposed by us or other lenders could lead to defaults and, potentially, termination of its loans and foreclosure on its secured assets, which could trigger cross-defaults under other agreements and jeopardize such portfolio company’s ability to meet its obligations under debt securities that we hold.We may incur expenses to the extent necessary to seek recovery upon default or to negotiate new terms with a defaulting portfolio company.In addition, if one of our portfolio companies were to go bankrupt, even if we had structured our interest as senior debt, depending on the facts and circumstances, including the extent to which we actually provided managerial assistance to that portfolio company, a bankruptcy court might re-characterize our debt holding and subordinate all or a portion of our claim to that of other creditors. The current state of the economy and financial markets increases the likelihood of adverse effects on our financial position and results of operations. The U.S.capital markets experienced extreme volatility and disruption over the past several years, leading to recessionary conditions and depressed levels of consumer and commercial spending. Disruptions in the capital markets increased the spread between the yields realized on risk-free and higher risk securities, resulting in illiquidity in parts of the capital markets. While recent indicators suggest improvement in the capital markets, we cannot provide any assurance that these conditions will not worsen. If these conditions continue or worsen, the prolonged period of market illiquidity may have an adverse effect on our business, financial condition, and results of operations. Unfavorable economic conditions also could increase our funding costs, limit our access to the capital markets or result in a decision by lenders not to extend credit to us. These events could limit our investment originations, limit our ability to grow and negatively impact our operating results. In addition, to the extent that weak economic conditions continue or worsen, the financial results of small to mid-sized companies, like those in which we intend to invest, will continue to experience deterioration, which could ultimately lead to difficulty in meeting debt service requirements and an increase in defaults. Additionally, the end markets for certain small to mid-sized companies’ products and services have experienced, and continue to experience, negative economic trends.The performances of certain small to mid-sized companies have been, and may continue to be, negatively impacted by these economic or other conditions, including the small to mid-sized companies in which we may invest. We operate in a highly competitive market for investment opportunities. We face competition from entities that also make the types of investments that we plan to make. We will compete with public and private funds, commercial and investment banks, commercial financing companies and, to the extent they provide an alternative form of financing, private equity funds. Many of our potential competitors are substantially larger and have considerably greater financial, technical and marketing resources than we do. For example, some competitors may have a lower cost of funds and access to funding sources that are not available to us. In addition, some of our competitors may have higher risk tolerances or different risk assessments than we do, which could allow them to consider a wider variety of investments and establish more relationships than us. Furthermore, many of our competitors are not subject to the regulatory restrictions that the 1940 Act will impose on us. We cannot assure you that the competitive pressures we face will not have a material adverse effect on our business, financial condition and results of operations. Also, as a result of this competition, we may not be able to take advantage of attractive investment opportunities from time to time, and we can offer no assurance that we will be able to identify and make investments that are consistent with our investment objective. We will not seek to compete primarily based on the interest rates we will offer, and we believe that some of our competitors may make loans with interest rates that will be comparable to or lower than the rates we offer. We may lose investment opportunities if we do not match our competitors’ pricing, terms and structure. However, if we match our competitors’ pricing, terms and structure, we may experience decreased net interest income and increased risk of credit loss. 21 Our investments may be risky, and you could lose all or part of your investment in us. We anticipate that our portfolio will consist primarily of directly originated investments in subordinated and senior debt made to private or thinly-traded public U.S. small and mid-sized companies.In addition, we intend to make non-control, equity co-investments in these companies in conjunction with our debt investments. Subordinated debt investments.We generally intend to structure our subordinated debt with a security interest that ranks junior to a company’s secured debt in priority of payment, but senior to a company’s preferred or common stock.As such, other creditors will rank senior to us in the event of insolvency, which may result in an above average amount of risk and loss of principal. Senior debt investments.We will invest, to a lesser extent, in senior debt of small and mid-sized companies.Senior debt investments will typically be secured by the assets of the portfolio company, including a pledge of the capital stock of the portfolio company’s subsidiaries, and will be senior to all other junior capital in terms of payment priority.There is, however, a risk that the collateral securing these loans may decrease in value over time, may be difficult to sell in a timely manner, may be difficult to appraise and may fluctuate in value based upon the success of the portfolio company and market conditions, including as a result of the inability of the portfolio company to raise additional capital, and, in some circumstances, our lien could be subordinated to claims of other creditors. In addition, deterioration in a portfolio company’s financial condition and prospects, including its inability to raise additional capital, may be accompanied by deterioration in the value of the collateral for the loan. Consequently, the fact that a loan is secured does not guarantee that we will receive principal and interest payments according to the loan’s terms, or at all, or that we will be able to collect on the loan should we be forced to enforce our remedies. Equity investments.When we invest in subordinated debt or senior debt, we may acquire equity securities as well. In addition, we may invest directly in the equity securities of portfolio companies. Our goal is ultimately to dispose of such equity interests and realize gains upon our disposition of such interests. Accordingly, we may not be able to realize gains from our equity interests, and any gains that we do realize on the disposition of any equity interests may not be sufficient to offset any other losses we experience. The lack of liquidity in our investments may adversely affect our business. We will generally make investments in private companies. Substantially all of these securities will be subject to legal and other restrictions on resale or will otherwise be less liquid than publicly traded securities. The illiquidity of our investments may make it difficult for us to sell such investments if the need arises. In addition, if we are required to liquidate all or a portion of our portfolio quickly, we may realize significantly less than the value at which we have previously recorded our investments. In addition, we may face other restrictions on our ability to liquidate an investment in a portfolio company to the extent that we or our investment adviser havematerial non-public information regarding such portfolio company. We have not yet identified any portfolio company investments that we will acquire using the proceeds of this offering. We have not yet identified any potential investments for our portfolio that we will acquire using the proceeds of this offering and our investment adviser will begin to select our investments subsequent to the initial closing. As a result, you will be unable to evaluate any future portfolio company investments prior to purchasing our common stock and you will have no input with respect to such investment decisions. Although we intend to invest a substantial portion of the proceeds from this offering within three to nine months of the commencement thereof, we can give you no assurance that we will be able to invest substantially all of the proceeds of this offering in accordance with our investment objective in that timeframe, or at all.These factors increase the uncertainty, and thus the risk, of investing in our common stock. Pending use of the net proceeds from this offering as disclosed in the “Use of Proceeds” section, we will invest the net proceeds of this offering primarily in cash, cash equivalents, U.S. government securities and other high-quality investments that mature in one year or less from the date of investment. As a result, any distributions we make during this period may be substantially smaller than the distributions that we expect to pay when our portfolio is fully invested. 22 Our portfolio may be concentrated in a limited number of portfolio companies and industries, which will subject us to a risk of significant loss if any of these companies defaults on its obligations under any of its debt instruments or if there is a downturn in a particular industry. Our portfolio may be concentrated in a limited number of portfolio companies and industries. Although we will be subject to the asset diversification requirements associated with our qualification as a regulated investment company under the Code and have adopted a guideline that we will generally refrain from investing more than 15% of our portfolio in any single industry sector, our portfolio may be subject to concentration risk due to our investment in a limited number of portfolio companies. As a result, the aggregate returns we realize may be significantly adversely affected if a small number of investments perform poorly or if we need to write down the value of any one investment. Additionally, a downturn in any particular industry in which we are invested could also significantly impact the aggregate returns we realize. Our failure to make follow-on investments in our portfolio companies could impair our investment in a portfolio company. Following an initial investment in a portfolio company, we may make additional investments in that portfolio company as “follow-on” investments, in order to: · increase or maintain in whole or in part our equity ownership percentage in a portfolio company; · exercise warrants, options or convertible securities that were acquired in the original or subsequent financing; or · attempt to preserve or enhance the value of our investment. We may elect not to make follow-on investments or otherwise lack sufficient funds to make those investments. We will have the discretion to make any follow-on investments, subject to any applicable legal requirements, including the RIC diversification requirements, and the availability of capital resources. The failure to make follow-on investments may, in some circumstances, jeopardize the continued viability of a portfolio company and our initial investment, or may result in a missed opportunity for us to increase our participation in a successful operation. Even if we have sufficient capital to make a desired follow-on investment, we may elect not to make a follow-on investment because we may not want to increase our concentration or level of risk, either because we prefer other opportunities (or because we are inhibited by compliance with business development company requirements or the desire to maintain our RIC tax status). Because we will generally not hold controlling equity interests in our portfolio companies, we may not be in a position to exercise control over our portfolio companies or to prevent decisions by the management of our portfolio companies that could decrease the value of our investments. Although we may do so in the future, we do not currently anticipate taking controlling equity positions in our portfolio companies. As a result, we will be subject to the risk that a portfolio company may make business decisions with which we disagree, and that the management and/or stockholders of a portfolio company may take risks or otherwise act in ways that are adverse to our interests. Due to the lack of liquidity of the debt and equity investments that we will typically hold in our portfolio companies, we may not be able to dispose of our investments in the event we disagree with the actions of a portfolio company and may therefore suffer a decrease in the value of our investments. Defaults by our portfolio companies will harm our operating results. A portfolio company’s failure to satisfy financial or operating covenants imposed by us or other lenders could lead to defaults and, potentially, termination of its loans and foreclosure on its assets.This could trigger cross-defaults under other agreements and jeopardize such portfolio company’s ability to meet its obligations under the debt or equity securities that we hold.We may incur expenses to the extent necessary to seek recovery upon default or to negotiate new terms, which may include the waiver of certain financial covenants, with a defaulting portfolio company. An investment strategy focused primarily on privately held companies presents certain challenges, including the lack of available information about these companies, a dependence on the talents and efforts of only a few key portfolio company personnel and a greater vulnerability to economic downturns. We will invest primarily in privately held companies. Generally, little public information exists about these companies, and we will be required to rely on the ability of our investment adviser’s investment professionals to obtain adequate information to evaluate the potential returns from investing in these companies. If we are unable to uncover all material information about these companies, we may not make a fully informed investment decision, and we may lose money on our investments. Also, privately held companies frequently have less diverse product lines and smaller market presence than larger competitors. These factors could adversely affect our investment returns as compared to companies investing primarily in the securities of public companies. 23 Our portfolio companies may incur debt that ranks equally with, or senior to, our investments in such companies. We intend to invest primarily in subordinated debt and, to a lesser extent, senior debt and equity securities issued by our portfolio companies.Many of the portfolio companies usually will have, or may be permitted to incur, other debt that ranks equally with, or senior to, the debt securities in which we invest. By their terms, such debt instruments may provide that the holders are entitled to receive payment of interest or principal on or before the dates on which we are entitled to receive payments.Also, in the event of insolvency, liquidation, dissolution, reorganization or bankruptcy of a portfolio company, holders of debt instruments ranking senior to our investment in that portfolio company would typically be entitled to receive payment in full before we receive any distribution in respect of our investment. After repaying such senior creditors, such portfolio company may not have any remaining assets to use for repaying its obligation to us. In the case of debt ranking equally with debt securities in which we invest, we would have to share on an equal basis any distributions with other creditors holding such debt in the event of an insolvency, liquidation, dissolution, reorganization or bankruptcy of the relevant portfolio company. There may be circumstances where our debt investments could be subordinated to claims of other creditors or we could be subject to lender liability claims. Even though we may have structured certain of our investments as senior debt, if one of our portfolio companies were to go bankrupt, depending on the facts and circumstances and based upon principles of equitable subordination as defined by existing case law, a bankruptcy court could subordinate all or a portion of our claim to that of other creditors and transfer any lien securing such subordinated claim to the bankruptcy estate. The principles of equitable subordination defined by case law have generally indicated that a claim may be subordinated only if its holder is guilty of misconduct or where the senior loan is re-characterized as an equity investment and the senior lender has actually provided significant managerial assistance to the bankrupt debtor. We may also be subject to lender liability claims for actions taken by us with respect to a borrower’s business or instances where we exercise control over the borrower. It is possible that we could become subject to a lender's liability claim, including as a result of actions taken in rendering significant managerial assistance or actions to compel and collect payments from the borrower outside the ordinary course of business. Second priority liens on collateral securing loans that we make to our portfolio companies may be subject to control by senior creditors with first priority liens. If there is a default, the value of the collateral may not be sufficient to repay in full both the first priority creditors and us. Certain loans that we make to portfolio companies will be secured on a second priority basis by the same collateral securing senior secured debt of such companies. The first priority liens on the collateral will secure the portfolio company’s obligations under any outstanding senior debt and may secure certain other future debt that may be permitted to be incurred by the company under the agreements governing the loans. The holders of obligations secured by the first priority liens on the collateral will generally control the liquidation of and be entitled to receive proceeds from any realization of the collateral to repay their obligations in full before us. In addition, the value of the collateral in the event of liquidation will depend on market and economic conditions, the availability of buyers and other factors. There can be no assurance that the proceeds, if any, from the sale or sales of all of the collateral would be sufficient to satisfy the loan obligations secured by the second priority liens after payment in full of all obligations secured by the first priority liens on the collateral. If such proceeds are not sufficient to repay amounts outstanding under the loan obligations secured by the second priority liens, then we, to the extent not repaid from the proceeds of the sale of the collateral, will only have an unsecured claim against the company’s remaining assets, if any. The rights we may have with respect to the collateral securing the loans we make to our portfolio companies with senior debt outstanding may also be limited pursuant to the terms of one or more intercreditor agreements that we enter into with the holders of senior debt. Under such an intercreditor agreement, at any time that obligations that have the benefit of the first priority liens are outstanding, any of the following actions that may be taken in respect of the collateral will be at the direction of the holders of the obligations secured by the first priority liens: the ability to cause the commencement of enforcement proceedings against the collateral; the ability to control the conduct of such proceedings; the approval of amendments to collateral documents; releases of liens on the collateral; and waivers of past defaults under collateral documents. We may not have the ability to control or direct such actions, even if our rights are adversely affected. We may expose ourselves to risks if we engage in hedging transactions. If we engage in hedging transactions, we may expose ourselves to risks associated with such transactions. We may utilize instruments such as forward contracts, currency options and interest rate swaps, caps, collars and floors to seek to hedge against fluctuations in the relative values of our portfolio positions from changes in currency exchange rates and market interest rates. Hedging against a decline in the values of our portfolio positions does not eliminate the possibility of fluctuations in the values of such positions or prevent losses if the values of such positions decline. However, such hedging can establish other positions designed to gain from those same developments, thereby offsetting the decline in the value of such portfolio positions. Such hedging transactions may also limit the opportunity for gain if the values of the underlying portfolio positions should increase. Moreover, it may not be possible to hedge against an exchange rate or interest rate fluctuation that is so generally anticipated that we are not able to enter into a hedging transaction at an acceptable price. 24 The success of our hedging transactions will depend on our ability to correctly predict movements in currencies and interest rates. Therefore, while we may enter into such transactions to seek to reduce currency exchange rate and interest rate risks, unanticipated changes in currency exchange rates or interest rates may result in poorer overall investment performance than if we had not engaged in any such hedging transactions. In addition, the degree of correlation between price movements of the instruments used in a hedging strategy and price movements in the portfolio positions being hedged may vary. Moreover, for a variety of reasons, we may not seek to establish a perfect correlation between such hedging instruments and the portfolio holdings being hedged. Any such imperfect correlation may prevent us from achieving the intended hedge and expose us to risk of loss. In addition, it may not be possible to hedge fully or perfectly against currency fluctuations affecting the value of securities denominated in non-U.S. currencies because the value of those securities is likely to fluctuate as a result of factors not related to currency fluctuations. Regulations governing our operations will affect our ability to raise, and the method for raising, additional capital, which may expose us to risks. Our business will require a substantial amount of capital in addition to the proceeds from this offering. For example, we may acquire additional capital from the issuance of senior securities, including other borrowings or indebtedness, from the issuance of additional securities or from securitization transactions. However, we may not be able to raise additional capital in the future on favorable terms or at all.We may issue debt securities, other evidences of indebtedness or preferred stock, and we may borrow money from banks or other financial institutions, which we collectively refer to as “senior securities,” up to the maximum amount permitted by the 1940 Act. The 1940 Act will permit us to issue senior securities in amounts such that our asset coverage, as defined in the 1940 Act, equals at least 200% after each issuance of senior securities. Our ability to pay distributions or issue additional senior securities may be restricted if our asset coverage were not at least 200%. If the value of our assets declines, we may be unable to satisfy this test. As a result of issuing senior securities, we will also be exposed to typical risks associated with leverage, including an increased risk of loss. If we issue preferred stock, it will rank “senior” to common stock in our capital structure, preferred stockholders will have separate voting rights and may have rights, preferences or privileges more favorable than those of holders of our common stock, and the issuance of preferred stock could have the effect of delaying, deferring or preventing a transaction or a change of control that might involve a premium price for holders of our common stock or otherwise be in your best interest. To the extent that we are constrained in our ability to issue debt or other senior securities, we will depend on issuances of common stock to finance our operations. As a business development company, we will generally not be able to issue our common stock at a price below net asset value without first obtaining required approvals of our stockholders and independent directors. If we raise additional funds by issuing more common stock or senior securities convertible into, or exchangeable for, our common stock, the percentage ownership of our stockholders at that time would decrease and you may experience dilution. If we do not invest a sufficient portion of our assets in qualifying assets, we could fail to qualify as a business development company or be precluded from investing according to our current business strategy. We may not acquire any assets other than “qualifying assets” unless, at the time of and after giving effect to such acquisition, at least 70% of our total assets are qualifying assets. See “Regulation.” We believe that most of the subordinated and senior debt investments that we intend to target should constitute qualifying assets. However, we may be precluded from investing in what we believe are attractive investments if such investments are not qualifying assets for purposes of the 1940 Act. If we do not invest a sufficient portion of our assets in qualifying assets, we could lose our status as a business development company, which would have a material adverse effect on our business, financial condition and results of operations. Similarly, these rules could prevent us from making follow-on investments in existing portfolio companies (which could result in the dilution of our position) or could require us to dispose of investments at inappropriate times in order to come into compliance with the 1940 Act. If we need to dispose of such investments quickly, it would be difficult to dispose of such investments on favorable terms. For example, we may have difficulty in finding a buyer, and even if we do find a buyer we may have to sell the investments at a substantial loss. 25 We may have difficulty paying our required distributions if we recognize income before or without receiving cash representing such income. As a regulated investment company, we will be required to distribute annually at least 90% of our ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses to maintain our eligibility for regulated investment company tax treatment.For U.S. federal income tax purposes, we will include in taxable income certain amounts that we have not yet received in cash, such as contracted payment-in-kind, or PIK, interest, which represents contractual interest added to the loan balance and due at the end of the loan term. The increases in loan balances as a result of contracted payment-in-kind arrangements will be included in income in advance of receiving cash payment, and will be separately identified on our statements of cash flows. We also may be required to include in income certain other amounts that we will not receive in cash. Any warrants that we receive in connection with our debt investments will generally be valued as part of the negotiation process with the particular portfolio company. As a result, a portion of the aggregate purchase price for the debt investments and warrants will be allocated to the warrants that we receive. This will generally result in our debt instruments having “original issue discount” for tax purposes, which we must recognize as ordinary income as such original issue discount accrues regardless of whether we have received any corresponding payment of such interest.Other features of debt instruments that we hold may also cause such instruments to generate original issue discount. Since in certain cases we may recognize income before or without receiving cash representing such income, we may have difficulty meeting the requirement to distribute at least 90% of our ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses to maintain our eligibility for regulated investment company tax treatment. Accordingly, we may have to sell some of our assets, raise additional debt or equity capital or reduce new investment originations to meet these distribution requirements. If we are unable to obtain cash from other sources to satisfy such distribution requirements, we may fail to qualify for regulated investment company tax treatment and thus may become subject to corporate-level income tax. We will be subject to corporate-level income tax if we are unable to maintain our qualification as a regulated investment company under Subchapter M of the Code or do not satisfy the annual distribution requirement. In order to satisfy the requirements applicable to a regulated investment company, we must meet the following annual distribution, income source and asset diversification requirements to be relieved of federal taxes on income and gains distributed to our stockholders. • The annual distribution requirement for a regulated investment company will be satisfied if we distribute to our stockholders on an annual basis at least 90% of our net ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses, if any. Because we use debt financing, we will be subject to an asset coverage ratio requirement under the 1940 Act and we may be subject to certain financial covenants under our debt arrangements that could, under certain circumstances, restrict us from making distributions necessary to satisfy the distribution requirement. If we are unable to obtain cash from other sources, we could fail to qualify for regulated investment company tax treatment and thus become subject to corporate-level income tax. • The income source requirement will be satisfied if we obtain at least 90% of our income for each year from dividends, interest, gains from the sale of stock or securities or similar sources. • The asset diversification requirement will be satisfied if we meet certain asset diversification requirements at the end of each quarter of our taxable year. To satisfy this requirement, at least 50% of the value of our assets must consist of cash, cash equivalents, U.S. government securities, securities of other regulated investment companies, and other acceptable securities; and no more than 25% of the value of our assets can be invested in the securities, other than U.S. government securities or securities of other regulated investment companies, of one issuer, of two or more issuers that are controlled, as determined under applicable Code rules, by us and that are engaged in the same or similar or related trades or businesses or of certain “qualified publicly traded partnerships.” Failure to meet these requirements may result in our having to dispose of certain investments quickly in order to prevent the loss of regulated investment company status. Because most of our investments will be in private companies, and therefore will be relatively illiquid, any such dispositions could be made at disadvantageous prices and could result in substantial losses. If we fail to qualify for or maintain regulated investment company status or to meet the annual distribution requirement for any reason and are subject to corporate income tax, the resulting corporate taxes could substantially reduce our net assets, the amount of income available for distribution and the amount of our distributions. 26 We will continue to need additional capital to finance our growth because we intend to distribute substantially all of our income to our stockholders following our election to be treated as a RIC. If additional funds are unavailable or are not available on favorable terms, our ability to grow will be impaired. In order to satisfy the requirements applicable to a RIC, we intend to distribute to our stockholders at least 90% of our ordinary income and capital gain net income except for certain net capital gains, which we may retain and elect to treat as deemed distributions to our stockholders. As a business development company, we will generally be required to meet a coverage ratio of total assets to total senior securities, which include all of our borrowings and any preferred stock that we may issue in the future, of at least 200%. This requirement will limit the amount that we may borrow. Because we will continue to need capital to grow our loan and investment portfolio, this limitation may prevent us from incurring debt and require us to raise additional equity at a time when it may be disadvantageous to do so. While we expect to be able to borrow and to issue additional debt and equity securities, we cannot assure you that debt and equity financing will be available to us on favorable terms, or at all. In addition, as a business development company, we generally will not be permitted to issue equity securities priced below net asset value without stockholder and independent director approval. However, if we do obtain the necessary approvals to issue securities at prices below net asset value, your investment will experience dilution as a result of such issuance. If additional funds are not available to us, we could be forced to curtail or cease our lending and investment activities, and our net asset value could decrease. Investors in this offering are likely to incur immediate dilution upon the closing of this offering. In connection with the formation transaction, Harvest Capital Credit LLC will be merged into us and the holders of membership interests in Harvest Capital Credit LLC will receive shares of our common stock in exchange for their membership interests in Harvest Capital Credit LLC, as described under “Formation Transaction” below. After giving effect to the sale of our common stock in this offering at an assumed initial public offering price of $per share, and after deducting estimated underwriting discounts and estimated offering and formation transaction expenses payable by us, our as-adjusted pro forma net asset value as of September 30, 2012, would have been approximately $million, or $per share. This represents an immediate dilution in net asset value per share of $to new investors who purchase shares in this offering. See “Dilution” for more information. Shares of closed-end investment companies, including business development companies, may trade at a discount to their net asset value. Shares of closed-end investment companies, including business development companies, may trade at a discount to net asset value. This characteristic of closed-end investment companies and business development companies is separate and distinct from the risk that our net asset value per share may decline. We cannot predict whether our common stock will trade at, above or below net asset value. In addition, if our common stock trades below net asset value, we will generally not be able to issue additional common stock at the market price unless our stockholders approve such a sale and our board of directors makes certain determinations. If our investments do not meet our performance expectations, you may not receive distributions. We expect to make distributions on a monthly basis to our stockholders. We may not be able to achieve operating results that will allow us to make distributions at a specific level or to increase the amount of these distributions from time to time.In addition, due to the asset coverage test applicable to us as a business development company, we may be limited in our ability to make distributions. See “Regulation – Senior Securities; Derivative Securities.” Also, restrictions and provisions in our current and any future credit facilities may limit our ability to make distributions. If we do not distribute a certain percentage of our income annually, we will suffer adverse tax consequences, including possible loss of favorable RIC tax treatment.We cannot assure you that you will receive distributions at a particular level or at all. 27 We expect that the price of our common stock will fluctuate significantly, and you may not be able to resell your common stock at or above the offering price. There is no public market for our common stock, and there may be no market for our common stock after the completion of this offering.If a trading market for our common stock develops, the trading price of our common stock is likely to be volatile and subject to wide price fluctuations in response to various factors, including: · market conditions in the broader stock market in general, or in the lending industry in particular; · actual or anticipated fluctuations in our financial and operating results; · loss of a major funding source; · sales of large blocks of our securities; · additions or departures of key personnel; · regulatory developments; · litigation and governmental investigations; and · economic and political conditions or events. These and other factors may cause the market price and demand for our common stock to fluctuate substantially, which may limit or prevent investors from readily selling their common stock and may otherwise negatively affect the liquidity of our common stock. We may allocate the net proceeds from this offering in ways with which you may not agree. We will have significant flexibility in investing the net proceeds of this offering. Accordingly, we may use the net proceeds from this offering in ways with which you may not agree or for purposes other than those contemplated at the time of the offering. 28 SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS In addition to factors previously identified elsewhere in this prospectus, including the “Risk Factors” section of this prospectus, the following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: • our future operating results, including the performance of our existing investments; • the introduction, withdrawal, success and timing of business initiatives and strategies; • changes in political, economic or industry conditions, the interest rate environment or financial and capital markets, which could result in changes in the value of our assets; • the relative and absolute investment performance and operations of our investment adviser; • the impact of increased competition; • the impact of investments we intend to make and future acquisitions and divestitures; • the unfavorable resolution of legal proceedings; • our business prospects and the prospects of our portfolio companies; • our regulatory structure and tax status; • the adequacy of our cash resources and working capital; • the timing of cash flows, if any, from the operations of our portfolio companies; • the impact of interest rate volatility on our results, particularly because we use leverage as part of our investment strategy; • the ability of our portfolio companies to achieve their objective; • the impact of legislative and regulatory actions and reforms and regulatory, supervisory or enforcement actions of government agencies relating to us or our investment adviser; • our contractual arrangements and relationships with third parties; • our ability to access capital and any future financings by us; • the ability of our investment adviser to attract and retain highly talented professionals; and • the impact of changes to tax legislation and, generally, our tax position. This prospectus, and other statements that we may make, may contain forward-looking statements with respect to future financial or business performance, strategies or expectations. Forward-looking statements are typically identified by words or phrases such as “trend,” “opportunity,” “pipeline,” “believe,” “comfortable,” “expect,” “anticipate,” “current,” “intention,” “estimate,” “position,” “assume,” “plan,” “potential,” “project,” “outlook,” “continue,” “remain,” “maintain,” “sustain,” “seek,” “achieve” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions. Forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. Forward-looking statements speak only as of the date they are made, and we assume no duty to and do not undertake to update forward-looking statements. These forward-looking statements do not meet the safe harbor for forward-looking statements pursuant to Section27A of the Securities Act. Actual results could differ materially from those anticipated in forward-looking statements and future results could differ materially from historical performance. 29 USE OF PROCEEDS We are offeringshares of our common stock through the underwriters. The net proceeds of the offering are estimated to be approximately $million (approximately $million if the underwriters exercise their over-allotment option to purchase additional shares in full) assuming an initial public offering price of $per share (based on the mid-point of the range set forth on the cover of this prospectus) after deducting the underwriting discounts and commissions and estimated offering expenses payable by us. We plan to use the net proceeds of this offering to make new investments in portfolio companies in accordance with our investment objective and strategies described in this prospectus and for general working capital purposes. We may also pay operating expenses, including management and administrative fees, and may pay other expenses such as due diligence expenses of potential new investments from the net proceeds of this offering. In addition, we may use a portion of the net proceeds of this offering to repay a portion of the indebtedness outstanding under our $30 million senior secured revolving credit facility with JMP Group. As of, 2012, we had $ million outstanding under the credit facility. The credit facility has a maturity date of August 24, 2017 and bears interest at an annual rate equal to either (i) LIBOR plus 7.0%, with a LIBOR floor of 1.5%, or (ii) the Prime Rate plus 4.75%, at our election and subject to increases during a default.Upon the completion of this offering, the LIBOR and Prime Rate based interest rates on outstanding borrowings under the credit facility will decrease to LIBOR plus 4.50%, with a LIBOR floor of 1.5%and Prime Rate plus 2.25%, respectively. Borrowings under the credit facility were used to fund investments in portfolio companies and for general corporate purposes.Amounts repaid under the credit facility will remain available for future borrowings until December 31, 2013.We anticipate that substantially all of the net proceeds of this offering will be used for the above purposes within three to nine months, depending on the availability of appropriate investment opportunities consistent with our investment objective and market conditions. We cannot assure you we will achieve our targeted investment pace. Pending such use, we will invest the remaining net proceeds of this offering primarily in cash, cash equivalents, U.S.government securities and high-quality debt investments that mature in one year or less from the date of investment. These temporary investments may have lower yields than our other investments and, accordingly, may result in lower distributions, if any, during such period. See “Regulation— Temporary Investments” for additional information about temporary investments we may make while waiting to make longer-term investments in pursuit of our investment objective. 30 DISTRIBUTIONS To the extent we have income available, we intend to make monthly distributions to our stockholders beginning with our first full [month] after the completion of this offering. The timing and amount of our monthly distributions, if any, will be determined by our board of directors. Any distributions to our stockholders will be declared out of assets legally available for distribution. We intend to elect to be treated, and intend to qualify annually thereafter, as a RIC under the Code, beginning with our first taxable year ending December31, 2013. To obtain and maintain RIC tax treatment, we must distribute at least 90% of our net ordinary income and net short-term capital gains in excess of our net long-term capital losses, if any, to our stockholders. In order to avoid certain excise taxes imposed on RICs, we currently intend to distribute during each calendar year an amount at least equal to the sum of: (a)98% of our net ordinary income for such calendar year; (b)98.2% of our capital gain net income for the one-year period ending on October 31 of the calendar year; and (c)any net ordinary income and capital gain net income for preceding years that were not distributed during such years and on which we previously paid no U.S. federal income tax. We currently intend to distribute net capital gains (i.e., net long-term capital gains in excess of net short-term capital losses), if any, at least annually out of the assets legally available for such distributions. However, we may decide in the future to retain such capital gains for investment and elect to treat such gains as deemed distributions to you. If this happens, you will be treated for U.S. federal income tax purposes as if you had received an actual distribution of the capital gains that we retain and reinvested the net after tax proceeds in us. In this situation, you would be eligible to claim a tax credit (or in certain circumstances a tax refund) equal to your allocable share of the tax we paid on the capital gains deemed distributed to you. See “Material U.S. Federal Income Tax Considerations.” We cannot assure you that we will achieve results that will permit us to pay any cash distributions, and if we issue senior securities, we may be prohibited from making distributions if doing so would cause us to fail to maintain the asset coverage ratios stipulated by the 1940 Act or if such distributions are limited by the terms of any of our borrowings. We intend to maintain an “opt out” dividend reinvestment plan for our common stockholders. As a result, if we declare a cash distribution, each stockholder’s cash distributions will be automatically reinvested in additional shares of our common stock unless the stockholder specifically “opts out” of our dividend reinvestment plan so as to receive cash distributions. Stockholders who receive distributions in the form of shares of common stock will be subject to the same federal income tax consequences as if they received cash distributions. See “Dividend Reinvestment Plan” and “Material U.S.Federal Income Tax Considerations.” 31 FORMATION TRANSACTION Prior to the closing of this offering and the transaction described below, investments were made by Harvest Capital Credit LLC, a private investment fund. Prior to the closing of this offering, Harvest Capital Credit LLC hadlimited liability company members and an affiliate of JMP Group served as the investment adviser to Harvest Capital Credit LLC. Harvest Capital Credit Corporation was incorporated as a Delaware corporation onNovember14, 2012, for the purpose of acquiring Harvest Capital Credit LLC, raising capital in this offering and thereafter operating as an externally managed business development company under the 1940 Act. On, 2013, we entered into an acquisition agreement with Harvest Capital Credit LLC. Pursuant to this acquisition agreement, immediately prior to our election to be treated as a business development company under the 1940 Act and the closing of this offering, we will consummate the following formation transaction: · We will acquire Harvest Capital Credit LLC in a merger whereby the holders of membership interests in Harvest Capital Credit LLC will receive shares of our common stock in exchange for their interests in Harvest Capital Credit LLC, which will be merged with and into us.As a result of the merger, the outstanding limited liability company units of Harvest Capital Credit LLC will be converted into a number of shares of our common stock equal to (i) $ (i.e., the net asset value of Harvest Capital Credit LLC as of, 2012), plus or minus changes to the “net cash position” of Harvest Capital Credit LLC since , 2012, divided by (ii) the expected initial public offering price per share of our common stock. For purposes of determining the number of shares of our common stock to be issued in the merger, the “net cash position” of Harvest Capital Credit LLC will be equal to (i) the aggregate amount of cash and cash equivalents (each as determined in accordance with GAAP) of Harvest Capital Credit LLC as of the close of business on the day immediately prior to pricing of the shares in this offering, plus (ii) accrued income and the addition to prepaid assets since , 2012, minus (iii) accrued but unpaid expenses since , 2012, in each case excluding the impact of increases or decreases in the cash position of Harvest Capital Credit, LLC resulting from redemptions and sales of investments held by Harvest Capital Credit LLC, investments in portfolio companies, principal payments on fixed income securities held by Harvest Capital Credit, LLC, and indebtedness for borrowed money. In connection with the merger, the number of units underlying each warrant will be converted into its common stock equivalent (based on the merger conversion formula). · We will assume and succeed to all of the assets and liabilities of Harvest Capital Credit LLC, including its obligations under a $30 million revolving credit facility with JMP Group. In connection with determining the net asset value of Harvest Capital Credit LLC at , 2012, our board of directors engaged an independent third-party valuation firm to assist in determining the fair value of the investments held by Harvest Capital Credit LLC. Specifically, the fair value of the investments held by Harvest Capital Credit LLC on , 2012 was determined and approved by our board of directors, which includes a majority of independent directors, with the assistance of an independent valuation firm. 32 CAPITALIZATION The following table sets forth, as of September 30, 2012: • The actual capitalization of Harvest Capital Credit LLC; • The pro forma capitalization of Harvest Capital Credit LLC after giving effect to: (a) the distribution of $million of previously undistributed earnings to existing members of Harvest Capital Credit LLC; (b) the funding of the remaining unfunded capital commitments, in advance of the formation transaction and the consummation of this offering, by existing members of Harvest Capital Credit LLC of $million in Harvest Capital Credit LLC at a price of $per unit (equal to the assumed public offering price of$per share (the mid-point of the range set forth in this prospectus), less the underwriting discounts and commissions); and (c) the consummation of the merger of Harvest Capital Credit LLC with and into Harvest Capital Credit Corporation, including the conversion of all outstanding units in Harvest Capital Credit LLC into shares of common stock of Harvest Capital Credit Corporation, as described further in the “Formation Transaction” section herein; and • The pro forma capitalization of Harvest Capital Credit Corporation as adjusted to reflect the sale of shares of our common stock in this offering at an assumed public offering price of $per share (the mid-point of the range set forth on the cover page of this prospectus) after deducting the underwriting discounts and commissions and offering expenses of approximately $million payable by us. As of September 30, 2012 (unaudited) Actual Pro Forma Pro Forma as Adjusted (dollars in thousands except per unit and per share data) Assets: Cash and cash equivalents $ Investments at fair value Other assets Total assets $ Liabilities: Credit facility Other liabilities Total liabilities $ Members' Capital Units, 100,000,000 authorized, 1,075,042 issued and outstanding, Net assets $ Stockholders' equity: Common stock, par value $0.001 per share; 100,000,000 authorized; 0 shares issued and outstanding, actual; shares issued and outstanding' pro forma; and shares issued and outstanding, pro forma as adjusted - Capital in excess of par - Total stockholders' equity $
